UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 99-4143

IKE RAYEFORD WILLIAMS,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
Frank W. Bullock, Jr., District Judge.
(CR-98-101)

Submitted: October 29, 1999

Decided: November 19, 1999

Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Scott E. Leemon, BRONSON & LEEMON, L.L.P., New York, New
York, for Appellant. Walter C. Holton, Jr., United States Attorney,
Steven H. Levin, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Ike Rayeford Williams was convicted of conspiracy to distribute
cocaine and cocaine base in violation of 21 U.S.C.§§ 846, 841(a)(1)
(1994). At his sentencing hearing, Williams moved for a continuance
based on the unavailability of the trial transcript prior to the hearing.
The district court denied the motion and sentenced Williams to 253
months imprisonment, five years supervised release, and a $100 spe-
cial assessment. Williams seeks to appeal his sentence, arguing that
the district court erred in denying the motion for a continuance.

A district court's decision to grant or deny a motion for continu-
ance is reviewed for an abuse of discretion. See United States v.
Speed, 53 F.3d 643, 644 (4th Cir. 1995). The United States Supreme
Court has defined abuse of discretion in the context of a denial of a
motion for continuance as "an unreasoning and arbitrary `insistence
upon expeditiousness in the face of a justifiable request for a delay.'"
Morris v. Slappy, 461 U.S. 1, 11-12 (1983) (quoting Ungar v.
Sarafite, 376 U.S. 575, 589 (1964)). A district court is afforded broad
discretion in scheduling the sentencing proceedings; accordingly,
"`[a]bsent a showing both that the denial was arbitrary and that it sub-
stantially impaired the defendant's opportunity to secure a fair sen-
tence, we will not vacate a sentence because a continuance was
denied.'" Speed, 53 F.3d at 644-45 (quoting United States v. Booth,
996 F.2d 1395, 1397-98 (2d Cir. 1993)).

We have reviewed the record and do not find the district court
abused its discretion in denying the motion to continue. Furthermore,
Williams has raised only a general assertion that he was prejudiced
by the denial of a continuance; he has failed to specifically identify
any information contained in the trial transcript that would undermine
confidence in the outcome of the sentencing. See United States v.
LaRouche, 896 F.2d 815, 823 (4th Cir. 1990). As to the assertion that
counsel needed a continuance to argue for a downward departure
based on Williams' family circumstances, the lack of a transcript does
not explain counsel's inability to cite legal precedent in support of his
argument.

                     2
We affirm Williams' conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    3